Title: Enclosure: Intelligence from Boston, 17 December 1775
From: Dodge, Richard
To: 



[17 December 1775]

This Acompt I Receivd from Boston this Day—Dember 17 1775.
Remark for Tusday Dember 5 1775.
Gott into Boston mett with the Ship Boyan Bound for London Wich Had on Bord 30 Masters of Vesels Pasheners on bord.
Thusday 7 the Foy man of war 20 Guns Mountigue Commander Brought in the Brige Washington one Martendell Commander mounted 10 Guns and ten Swivells 72 men the Capt. and all the men was Put on Bord the Priston. Munday Last—General Washington—Prisners was Put on bord the Tarter man of war To be Sent Hom for Triel as Pyrets.

The Followg is the Price of Provison in Boston vizt

          
            Rum
            £
            0
            12
            0
            ⅌ Gall. Starling
          
          
            Moloses
            
            0
            3
            0
            by the Hh.
          
          
            Wood
            
            4
            16
            6
            ⅌ Cord
          
          
            See Coal
            
            4
            14
            0
            Chotron
          
          
            Salt Beef
            
            4
            4
            0
            ⅌ bl
          
          
            Merder Wine
            
            1
            8
            0
            ⅌ Doz.
          
          
            Read Porter
            
            1
            4
            0
            Ditto
          
          
            Hay
            
            20
            0
            0
            ⅌ tun
          
          
            beef
            
            0
            9
            0
          
          
            Turkeys
            
            0
            10
            6
          
          
            Foulls
            
            0
            4
            6
          
          
            Onions
            
            0
            0
            6
            ⅌ lb.
          
          
            Potato
            
            0
            10
            0
            ⅌ Bushel
          
          
            Solders Lounces 4 Pound ⅌ week
          
        
orders from General How to Pull Down the Old North meeting House and one Hundred Wood Houses.
Morson Scotch menster took Bribe of A Sertain Genttelmen of 36/ Starling to Gett Out of Boston and 72/ to Let him Bring Out A trunk of £240 Pound in Cash Wich when he Had it in his Power sezd the Holl and Carreed it to Boston A Gain.
The Officers of the 59 & the 18 Redg. is Sailed four Hom in order to Recrute and Return in The Spring one Redgt of foot and 3 Companys of the Lite Hors Sails for Halifex this day.
Sir I am Creadible in formed that the Solgers have Nothing But the a Bove 4 Pound of Porck & Bread Delt out to them

Richd Dodge Capt.

